 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD EUGENE JAMES,                               No. 2:21-CV-1005-TLN-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                         Respondent.
16

17
                    Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of habeas
18
     corpus under 28 U.S.C. § 2254. Pending before the Court is Petitioner’s motion for leave to proceed
19
     in forma pauperis. ECF No. 7. Petitioner has submitted the affidavit required by 28 U.S.C.
20
     § 1915(a) showing that Petitioner is unable to prepay fees and costs or give security therefor.
21
                    Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for leave to
22
     proceed in forma pauperis, ECF No. 7, is granted.
23

24
     Dated: June 30, 2021
25                                                          ____________________________________
                                                            DENNIS M. COTA
26
                                                            UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
